Exhibit 10.2
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Sections 1 and 11 of the Amended and Restated Employment Agreement are hereby
amended effective the 2nd day of December, 2008 (“Amendment”) by and between the
parties to the Amended and Restated Employment Agreement (as named below),
effective the 1st day of November, 2004 (“Employment Agreement”) for the purpose
of making the following changes:
Section 1 shall be revised to read as follows:
Section 1. Term. Employer hereby continues the employment of Employee and
Employee hereby accepts continued employment with Employer for a term (the
“Term”) beginning on the effective date hereof (“Commencement Date”) and
continuing until December 31, 2011.
Section 11 shall be revised as follows in the second full paragraph thereof:
Line 12 — the word “termination” shall be removed and replaced with “Term” and
Line 14 — the words “at any time” shall be removed and replaced with “upon
90 days prior written notice”.
Except as set forth above in this Amendment, the Employment Agreement shall
remain unchanged and in full force and effect.
As evidenced by signature below, the parties to the Agreement and this Amendment
agree to the terms and conditions of this Amendment, both as to form and
substance.
EMPLOYEE:

             
Signature:
  /s/ Lawrance W. McAfee        
 
                Print Name: Lawrance W. McAfee        

EMPLOYER:

             
By:
  /s/ Daniel C. Arnold        
 
                Daniel C. Arnold, Chairman of the Board of Directors        

 